IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-79,915-02


EX PARTE EVERETT JAMES SMITH, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. FR69955-A IN THE 264TH DISTRICT COURT

FROM BELL COUNTY



Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was charged in this case by an
indictment that alleged the offense of forgery by passing, but the offense was titled fraudulent use
of identifying information.  Applicant was admonished by the trial court that he was pleading guilty
to the offense of fraudulent use of identifying information, and he entered an open plea to the offense
as charged in the indictment.  Applicant was sentenced to ten years' imprisonment.  	
	On August 22, 2013, the trial court made findings of fact and conclusions of law,
recommendation that relief be denied on the grounds raised in this habeas application.  The trial
court recommended, however, that the judgment in this case be reformed to reflect the correct title
of the offense to which Applicant pleaded guilty, forgery by passing.
	This Court has undertaken a independent review of all the evidence in the record, and agrees
with the findings, conclusions, and recommendation of the trial court.  Therefore, we deny relief on
the grounds raised in this habeas application.  However, we order the judgment in cause number
FR69955-A to be reformed to reflect a conviction for forgery by passing, rather than fraudulent use
of identifying information.  
 Copies of this order shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.
Filed: September 11, 2013
Do not publish